DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “dyes salt” and it is unclear what this is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi JP 2008011791 (machine translation) in view of Hori et al. JP 9-94070.
Regarding claim 2, it is noted that the present claim preamble states, “for final cooking in a microwave in eight (8) minutes”, which is merely an intended use statement and is of no significance to the claimed process (see MPEP 2111.02 II).
Haraguchi teaches a method comprising stir-frying raw rice, olive oil, bouillon (dehydrated broth), salt, garlic and onion over heat, cooling the stir-fried ingredients, sealing the stir-fried ingredients “in a container so that the upper center is recessed”, and freezing (known in the art as 0℃). The frozen ingredients are thawed and cooked in a microwave for about 6 minutes [0008-0012]. 
While Haraguchi does not expressly disclose cooking with “medium-low heat” or heating the stir-fry to 85℃, it would have been within the skill level of one of ordinary skill in the art to cook the ingredients at a temperature to obtain “half-cooked rice” [0012]. Moreover, it would have been obvious to one to find optimum cooking/heating temperatures.  Applicant is reminded, “Generally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")” (MPEP 2144.05). 
Regarding the vacuum sealing limitation, it is noted at while Haraguchi states, “in a container so that the upper center is recessed”, which is interpreted as removing air from the package, the prior art does not explicitly recite “vacuum sealing”. Hori teaches vacuum sealing stir-fried rice which is to be cold stored at temperature of 1-2℃ (Abstract). One having ordinary skill in the art would recognize that vacuum sealing is well-known and commonly practiced in the art, especially with frozen products, to prolong shelf life and one would have been motivated to vacuum seal the product of Haraguchi before storing the product in order to prolong shelf-life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792